Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY HOLDER FOR A VEHICLE

Examiner: Adam Arciero	SN: 15/849,280	Art Unit: 1727          March 10, 2022

DETAILED ACTION
Applicant's response filed on February 04, 2022 has been received. Claims 1-2 and 7-18 are currently pending. Claims 8 and 10 have been amended. Claims 19-22 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The objection to the drawings has been withdrawn because Applicant has amended the drawings have been amended and claims 21-22 have been canceled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Jung et al., Kohlberger et al. and Srinivassan et al. on claim 21 is withdrawn because Applicant has canceled the claim.
Allowable Subject Matter
Claims 1-2 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance set forth in the previous Office action stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727